Citation Nr: 0012520
Decision Date: 05/11/00	Archive Date: 09/08/00

DOCKET NO. 99-00 124               DATE MAY 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased rating for chronic psychiatric
disability, currently evaluated 30 percent disabling.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1939 to June
1945. This matter comes to the Board of Veterans' Appeals (Board)
from the Department of

Veterans Affairs (VA) Los Angeles Regional Office (RO) September
1998 rating decision which denied a rating in excess of 30 percent
for the veteran's service- connected anxiety reaction.

REMAND

The veteran's claim is well grounded as it is capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990). This
finding is based on his assertion that the impairment from his
service-connected anxiety reaction has increased in severity.
Proscelle v. Derwinski, 1 Vet. App. 629 (1992). If a claim is well
grounded, VA has a duty to assist in developing facts pertinent to
the claim to include a thorough contemporaneous VA examination.
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In conjunction with the veteran's August 1998 increased rating
claim, the RO associated with the file VA outpatient treatment
records from June 1996 to August 1998 (documenting intermittent
psychiatric treatment); in a December 1998 letter, a VA
psychologist indicated that the veteran was diagnosed with
generalized anxiety disorder and post traumatic stress disorder,
noting that his pertinent symptomatology increased in severity in
the recent past. However, the current level of impairment from the
service-connected psychiatric disability may not be ascertained
based on the aforementioned records alone and a contemporaneous VA
psychiatric examination is necessary for an equitable resolution of
this claim.

The most recent VA psychiatric examination was performed in June
1989, which is obviously inadequate to evaluate the current level
of impairment from the veteran's service-connected anxiety
reaction. When a veteran claims that a disability is worse than
when originally rated, and the available evidence is inadequate to
evaluate the current state of the condition, VA must provide a new
examination. Olsen v. Principi, 3 Vet. App. 480 (1992). Thus, a
thorough contemporaneous VA psychiatric examination should be
conducted to assess the current severity of the veteran's service-
connected psychiatric anxiety reaction, expressed in terms of the
pertinent rating criteria. See Massey v. Brown, 7 Vet. App. 204
(1994). It should be

2 - 

noted that neither the veteran nor the Board may make medical
determinations. Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the veteran the names, addresses and
approximate dates of treatment of all medical care providers who
treated him for his service- connected psychiatric disability since
August 1998. After any necessary authorizations are obtained from
the veteran, copies of all relevant VA or private reports of
treatment (not already of record) should be obtained and added to
the claims folder.

2. The veteran should then be afforded a VA psychiatric examination
to determine the nature and severity of his service-connected
anxiety reaction. The examination report should include a
description of the symptoms, clinical findings, and associated
functional impairment relative to his service-connected anxiety
reaction. The claimsfile must be made available to the examiner for
review in conjunction with the examination. The examiner should
identify the severity of the functional impairment associated with
the veteran's service-connected psychiatric disability, an anxiety
reaction, particularly as it affects his social and industrial
adaptability. The examiner should also be asked to assign a Global
Assessment of Functioning (GAF) score and explain the meaning of
the numerical score assigned. See Thurber v. Brown, 5 Vet. App. 119
(1993).

3. The RO should specifically document consideration, of 38 C.F.R.
3.321(b)(1) (1999). See

3 - 

Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the Board is precluded
from assigning an extraschedular rating in the first instance).

4. The RO should review the examination report and other
development requested above to ensure compliance with this remand.
If any development requested is not accomplished, remedial action
should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran and his
representative should be provided a supplemental statement of the
case and afforded an opportunity to respond. The case should then
be returned to the Board for review. The veteran has the right to
submit additional evidence and argument on the matter remanded to
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

J. F. Gough
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the U.S. Court of Appeals for Veterans
Claims. This remand is in the nature of a preliminary order and
does not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 


